DETAILED ACTION

Allowable Subject Matter
Claims 12-21 and 23-28 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the shaving cartridge of claim 12 or the method of manufacturing a shaving cartridge of claim 26 including “a plurality of side portions rotatably connected together via connector” and “each of the connectors being operable to permit the plurality of side portions to rotate relative to each other so that the housing is operable to assume a plurality of configurations” of claim 12; and “rotatably connecting the plurality of side portions together via connectors thereby assembling a shaving cartridge housing having a top portion” and “the plurality of elastic connections being operable to secure at least one cutting member within the housing and to permit the side portions to pivot relative to each other, so the housing is operable to assume a plurality of configuration” of claim 26.

A review of the closest prior art supports the above as explained in the following reference(s); Moon et al (U.S. Patent No. 8,973,272), Apprille Jr. (U.S. Patent No. 5,661,907), Wain (U.S. Patent Pub. No. 2003/0204954) and Nicoll (U.S. Patent Pub. No. 2008/0209734).	
- Moon teaches a shaving cartridge comprising a housing (20,30) having at least one cutting member (21) exposed via a top portion of the housing (upper housing 30 provides an opening 32 to allow for the blades to be exposed Col. 4, Lines 10-12 and 
Moon fails to provide multiple connectors, as there is only single connector via hinge 25, and the elastic connections 36, 37 do not span the connector 25. Specifically, Moon does not teach the plurality of side porting rotatably connected together via connectors; and the plurality of elastic connections being configured to span the connectors rotatably joining the plurality of side portions.







    PNG
    media_image1.png
    542
    758
    media_image1.png
    Greyscale

Apprille does not provide the plurality of connections as elastic, the plurality of side portions rotatably connected together via connectors, the plurality of connections being configured to span the connectors rotatably joining the plurality of side portions, the plurality of elastic members being configured to span the connectors rotatably joining the plurality of side portions or each of the connectors being operable to permit the plurality of side portions to rotate relative to each other so that the housing is operable to assume a plurality of configurations.


However, Wain does not provide evidence of the plurality of side portions rotatably connected together via connectors or the plurality of elastic connections being positioned at opposing ends of the at least one cutting member and being configured to span the connectors rotatably joining the plurality of side portions; each of the connectors being operable to permit the plurality of side portions to rotate relative to each other so that the housing is operable to assume a plurality of configurations.
-Nicoll provides a shaving cartridge (12) comprising a housing (20) having at least one cutting member (15) exposed via a top portion of the housing (Figures 1 and 2) (Figures 1A-1D) and a plurality of side portions (Z1, Z2) (See annotated Figure 1A below). Nicoll also a secondary shaving aid element (30) having side portions 42R and 42L that are flexibly joined to a support 25 (Figures 1A and 3A; Paragraph 0048). Examiner notes the shaving aid (30) has not been treated as part of the shaving blade cartridge (20) and thus does not provide the specifics required under the elastic connections, connectors and rotational aspects required by the claim.

    PNG
    media_image2.png
    504
    626
    media_image2.png
    Greyscale

Thus, Nicoll does not provide the elements of a plurality of elastic connections configured to secure the at least one cutting member within the housing or the plurality of side portions rotatably connected together via connectors or the plurality of elastic connections being positioned at opposing ends of the at least one cutting member and being configured to span the connectors rotatably joining the plurality of side portions; each of the connectors being operable to permit the plurality of side portions to rotate relative to each other so that the housing is operable to assume a plurality of configurations.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 12 and 26.
Claims 13-21 and 23-25, 27-28 and 33 are allowed as they depend from an allowed claim. . Examiner notes claim 28 requires all of the features of claim 12, and is thus also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD D CROSBY JR/  07/27/2021Examiner, Art Unit 3724